 

Case 1:18-cv-04866-GBD Document 152 Filed 08/05/20 Page 1 of 2

HPMéE

Arr TRNE YS AT LAW:

    
 
   

99 Paak AVENUE New Yorx. NY 1001616
Ten: 212-286-8585 Fax: 212° 490: 8966

WWW. HPMB.COM

Doreen Dufficy
Partner
ddufficy@hpmb.com

August 5, 2020
VIA ECF
Hon. George B. Daniels AUG 7
United States District Court 0 LO
Southern District Court of New York Sa
500 Pearl Street 2029
New York, New York 10007 Baa:

Re: Patricia Scott Fleming, et al. v. The City of New York, et al.
Docket No. 18-CV-4866 (GBD)
Our File No.: 120-2190

 

Dear Judge Daniels:

We represent Maung Maungoo, M.D., Joon Park, M.D., Christopher LaRosa, P.A., Nurse
Mahmood, Myat Win, M.D., Antonio Martinez, M.D., Corizon Health, Physician Affiliate
Group of New York (“PAGNY’”), New York City Health + Hospitals, Richard Holman, M.D.,
Nicole Lanatra, M.D., Mary Lynn Nierodzik, M.D., Roopalekha Shenoy, M.D., Aaron Stern,
M.D., and Jennifer Wu, M.D.

We submit this joint letter with plaintiff's counsel and counsel for the City defendants to
request that the August 11, 2020 conference be adjourned and propose the following in light of
the Court’s recent decision partially granting Plaintiff's Motion to Amend the Complaint and the
fact that this case involves so many defendants and different and lengthy allegations:

e Plaintiffs counsel will submit a proposed Amended Complaint to defense counsel
for review by August 10, 2020 which will become the operative Complaint and
the parties will discuss objections, if any, by August 21, 2020;

e Plaintiffs counsel will file an Amended Complaint which incorporates the prior
decisions of this Court on August 26, 2020;

e Defendants will Answer the Amended Complaint by September 28, 2020;

22622651
HEIDELL, PITTONI, MURPHY ®& BACH, LLP

New YORK i CONNECTICUT : WESTCHESTER LONG ISLAND

 

 

 
CRE LIP GLORSEOGED DocuinantISe FikdGQO920 Page 2 of 2

Hon, George B. Daniels HPMeB

Re: Fleming v. The City of New York, et al.
August 5, 2020
Page 2

Ar? PQPRNEYS AT LAW

e The parties will confer and anticipate submitting a proposed discovery schedule to
the Court on or before October 21, 2020. If the parties encounter any discovery
disputes or the Court requires a court conference, we propose that a conference be
scheduled in October 2020.

Respectfully submitted,

Dove

Doreen Dufficy
DD«ot

2262265.1

 
